Citation Nr: 1030617	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease (CAD) and ischemic heart 
disease, to include as due to herbicide exposure or as secondary 
to the service-connected Type II Diabetes Mellitus with erectile 
dysfunction. 

2.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected Type II Diabetes Mellitus with erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In the February 2008 rating decision, 
the RO, in pertinent part, denied the Veteran's claim for a 
higher evaluation for Diabetes Mellitus with erectile 
dysfunction.  

In the June 2008 rating decision, the RO denied the Veteran's 
claim for CAD.  The issue on appeal has been recharacterized as 
it appears on the cover page of the instant decision.  

In March 2010, the Veteran testified before the Board via video 
conference.  A copy of the hearing transcript has been associated 
with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions, to include ischemic heart disease.  As required by 38 
U.S.C.A. 1116, VA will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum 01-09-25 (November 20, 2009).  
Though the Veteran's claim for a heart disorder may be affected 
by these new presumptions, the Board is not currently staying 
action on that matter as this Remand serves as a point of 
clarification with regard to the nature of the current disability 
and does not constitute a final decision on the merits of the 
claim. Thus, there is no prejudice to the Veteran in remanding 
the claim. 


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

With regard to the claim for a heart disorder, as noted above, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease based upon exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era.

While the Board may not at this time address the merits of the 
claim under the current stay, it does find that it would be 
expedient to instruct the RO to obtain additional development 
prior the adjudication of the claim once the stay has been 
lifted.

Notably, a VA examination is needed to determine the precise 
nature of the Veteran's heart disorder(s).  The record reflects 
that the Veteran has been variously diagnosed with CAD, 
hypertension, and ischemia, dating back to at least 1997, two 
years prior to the diagnosis of Diabetes Mellitus in 1999.  

The Veteran has alternatively argued that he has a heart disorder 
that is either presumptively related to herbicide exposure in 
Vietnam and/or proximately due to or the result of the service-
connected Type II Diabetes Mellitus.  The Veteran should be 
scheduled for a VA examination in order to determine the nature 
and etiology of any currently diagnosed heart disorder(s).  
38 U.S.C.A. § 5103A.

A remand is also necessary in order to afford the Veteran an 
additional VA examination in connection with the claim for an 
evaluation in excess of 20 percent for the service-connected Type 
II Diabetes Mellitus.  38 U.S.C.A. § 5103A(d).  During the March 
2010 Board hearing, the Veteran has testified that his disability 
has worsened since the last VA examination in August 2007, to 
include a restricted diet, monitoring by a diabetic nutritionist, 
and a regulation of his activities.  

The Board cannot ascertain to what extent the disability has 
increased in severity, if at all, without a new VA examination.  
The Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination, the prior VA examination report may be inadequate 
for rating purposes and a new VA examination is required.  
38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Finally, it appears there are also outstanding private medical 
records pertinent to the claims.  The Veteran testified that he 
sought treatment from Concord Hospital and Dr. NA for his 
Diabetes Mellitus.  BVA Transcript at 4.  While there are some 
records from Concord Hospital Diabetes and Nutrition Services 
associated with the claims folder, it appears the Veteran has 
been a patient since February 2005.  A review of the record also 
reveals the Veteran has been a patient of Dr. NA since 1998; 
however, limited records have been associated with the claims 
folder.  
Such missing records must be obtained upon Remand. 

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers.  Such reasonable efforts will generally consist 
of an initial request for the records and, if the records are not 
received, at least one follow-up request.  A follow-up request is 
not required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request for 
the records would be futile.  

Finally, the Veteran indicated that he currently sought treatment 
for his Diabetes Mellitus through VA.  Any ongoing VA medical 
records pertinent to the issues should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) and any other 
applicable legal precedent.  Such notice 
should apprise the Veteran of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
heart condition and Diabetes Mellitus since 
his discharge from service.  The RO should 
request that the Veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified evidence 
relating to such treatment.  The RO should 
attempt to obtain copies of all pertinent 
records outstanding.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Specifically, the RO should seek to obtain 
treatment records of the Veteran from: (1) 
Concord Hospital Diabetes and Nutrition 
Services dated from February 2005 to the 
present; (2) Dr. NA dated from 1998 to the 
present; and (3) ongoing records of 
treatment of the Veteran from the 
Manchester VA Medical Center.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  At least one follow-up request 
must be made if there is no response to the 
initial request for records. 

3.   Once the development above has been 
completed, the RO/AMC should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of any 
currently diagnosed heart disorder(s).  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be performed, and 
all findings should be set forth in detail.

The VA examiner is asked to identify the 
nature of the Veteran's heart disorder(s).  
The examiner should include a statement on 
whether any diagnosed disorder can also be 
identified as ischemic heart disease.  The 
examiner should also opine as to the date of 
onset of any currently diagnosed heart 
disorder, if possible, and whether it is (a) 
at least as likely as not (50 percent or 
greater probability) related to the Veteran's 
service, including herbicide exposure, or (b) 
proximately due to or the result of the 
service-connected Type II Diabetes Mellitus.  
The examiner is asked to make specific 
reference to the medical evidence of record, 
to include, but not limited to, findings from 
the August 2007 VA examination, Dr. NA dated 
in October 2008, and the March 2010 private 
medical statement by J.P., APNR.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.  If the examiner is unable to 
address any inquiry sought above, then he or 
she should so state. 

4.  Once the development above has been 
completed, the RO/AMC should schedule the 
Veteran for a VA examination to determine the 
current severity of the service-connected 
Type II Diabetes Mellitus.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.

All pertinent pathology associated with the 
Diabetes Mellitus should be noted in the 
examination report.  In particular, the 
examiner should opine as to whether the 
Veteran's diabetes mellitus requires 
regulation of his activities, in addition to 
a restricted diet and insulin use.  Also, the 
examiner should discuss the presence or 
absence of episodes of ketoacidosis or 
hypoglycemic reactions, the frequency of 
hospitalizations or visits to a diabetic care 
provider for these conditions, and/or any 
complications associated with the diabetes, 
to include weight loss and loss of strength.  
A complete rationale for all opinions 
provided should be given.  If the examiner is 
unable to address any inquiry sought above, 
then he or she should so state.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of whether a "staged rating" 
(assignment of different ratings for distinct 
periods of time, based on the facts found) is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).
If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations and affords him an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


